DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pacheco Da Cunha (WO 2010/009526 A2) in view of Sedelbauer (US1,282,960).

    PNG
    media_image1.png
    611
    456
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    201
    544
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    547
    676
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    788
    498
    media_image4.png
    Greyscale



Regarding claim 1, Pacheco Da Cunha discloses a MULTIDIRECTIONAL CROSSED AIR FLOW GRAIN DRYER OF HIGH PRECISION WITHOUT GRADIENTS made-up by a continuous dryer (Fig. 1), internally provided with vertically aligned courses (as shown in Fig. 8, passage paths or courses between items 5 being aligned vertically with each other and items 5) for passage of grain flow (6, Fig. 8), defined between immediately adjacent vertically aligned drying air flow fractioning air ducts (5, Fig. 8) (as shown in Fig. 8, items 5 being immediately adjacent with each other and vertically aligned with each other), constituting drying air entries (E, Fig. 8) and air exits (S, Fig. 8), positioned parallel on both sides of the vertically aligned course (as shown in Fig. 8, passage paths or courses between items 5 being aligned vertically with each other and items 5) such that the vertically aligned courses (as shown in Fig. 8, passage 
Pacheco Da Cunha does not disclose vertically straight aligned courses.
Sedelbauer teaches vertically straight aligned courses (Sedelbauer, passage paths or courses between items 5 being aligned vertically straight with each other as shown in fig. 2).
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to modify the multidirectional crossed air flow grain dryer of high precision without gradients of Pacheco Da Cunha with the vertically straight aligned courses, as taught by Sedelbauer, for providing vertically straight column(s) of flow passage(s) for the material to be dried such as grain which would result in providing an ease of flowing larger sizes of the material to be dried such as grain and thus the material to be dried such as grain is prevented or minimized from clogging during a drying process.  Consequently, the grain dryer operates more efficiently and thus benefit the consumer.

Regarding claim 4, Pacheco Da Cunha as modified discloses inferior stations (lower alternated rows of items 5, ANNOTATED Fig. 8) alternatively presenting the air flow fractioning air ducts (5, Fig. 8) moved to the vertically straight aligned course (as shown in Fig. 8, passage paths or courses between items 5 being aligned vertically with each other and items 5) (Sedelbauer, passage paths or courses between items 5 being aligned vertically straight with each other as shown in fig. 2) of the superior stations (upper alternated rows of items 5, ANNOTATED Fig. 8), so to divide the grains flow in two (as shown in Fig. 8).

Regarding claim 5, Pacheco Da Cunha discloses a MULTIDIRECTIONAL CROSSED AIR FLOW GRAIN DRYER OF HIGH PRECISION WITHOUT GRADIENTS made-up by a continuous dryer (Fig. 1), internally provided with vertically aligned courses (as shown in Fig. 8, passage paths or courses between items 5 being aligned vertically with each other and items 5) for passage of grain flow (6, Fig. 8), defined between abutting adjacent vertically aligned drying air flow fractioning air ducts (5, Fig. 8) (as shown in Figs. 7 & 8, items 5 being immediately adjacent and abutting with each other and vertically aligned with each other), constituting drying air entries (E, Fig. 8) and air exits (S, Fig. 8), positioned parallel on both sides of vertically aligned course (as shown in Fig. 8, passage paths or courses between items 5 being aligned  (5, Fig. 8) (as shown in fig. 8, passage paths or courses between items 5 being aligned vertically with each other and items 5 and run continuously parallel between at least two immediately adjacent horizontal rows or left side and right side rows of vertically aligned drying air flow fractioning air ducts 5) that are arranged vertically with respect to one another (as shown in Fig. 8, items 5 being arranged vertically aligned with respect to one another), characterized by a flow column (columns define by items 5, Fig. 8) to be reached alternatively by drying air flows to the right (7, Fig. 8) and to the left (8, Fig. 8) during their entire vertically aligned courses (as shown in Fig. 8, passage paths or courses between items 5 being aligned vertically with each other and items 5), such that grain passing down the vertically aligned courses (as shown in Fig. 8, passage paths or courses between items 5 being aligned vertically with each other and items 5) are alternatively stroke by the air flows consisting of crossed flow air and reversed flux air (alternatively stroke by air flow(s) crossed to the right 7 and air flow(s) crossed to the left 8, Fig. 8, Abstract).
Pacheco Da Cunha does not disclose vertically straight aligned courses.
Sedelbauer teaches vertically straight aligned courses (Sedelbauer, passage paths or courses between items 5 being aligned vertically straight with each other as shown in fig. 2).
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to modify the multidirectional crossed air flow grain dryer of high precision without gradients of Pacheco Da Cunha with the vertically straight aligned courses, as taught by Sedelbauer, for providing vertically straight column(s) of flow passage(s) for the material to be .

Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pacheco Da Cunha and Sedelbauer as applied to claim 1 above, and further in view of Gasparini et al. (US Patent Publication No. 2004/0194337; hereinafter Gasparini).

    PNG
    media_image5.png
    707
    522
    media_image5.png
    Greyscale


Regarding claims 3 & 8, Pacheco Da Cunha as modified discloses the air flow fractioning air ducts (5, Fig. 8) being closed on their superior faces (slope surfaces of item 5, ANNOTATED Figs. 7 & 8), and the inferior side faces (vertical side surfaces of item 5, ANNOTATED Figs. 7 & 8), which present larger upper and lateral extension (as shown in ANNOTATED Figs. 7 & 8, the vertical side surfaces are parallel to each other so that an upper and lateral extension (or distance) between the vertical side surfaces is larger than an upper and lateral extension (or distance) between the slope surfaces) whenever compared to the superior faces (slope surfaces of item 5, ANNOTATED Fig. 7 & 8, extension interpreted as distance between faces). (Application cl. 3)
Pacheco Da Cunha does not disclose presenting air openings only on inferior side faces; (Application cl. 3) and
air openings presented in three rows. (Application cl. 8)
Gasparini teaches presenting air openings (Gasparini, openings on side surfaces of items 14, 15, Fig. 1) only on inferior side faces (Gasparini, side surfaces of items 14, 15, Fig. 1); (Application cl. 3) and
air openings (Gasparini, openings on side surfaces of items 14, 15, Fig. 1) presented in three rows (Gasparini, as shown in Fig. 1, openings on side surfaces of items 14, 15 presented in two rows, three rows, …. which is the same as the openings 6 on side surfaces 7 of the instant application presented in two rows, three rows, …, as shown in figs.1-3 of the instant application). (Application cl. 8)
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the multidirectional crossed air flow grain dryer of high precision without gradients of Pacheco Da Cunha with the presenting air openings only on , as taught by Gasparini, for allowing all parts of the grain being exposed equally to the drying air or fluid which would result in effectively drying the grain.  Thus, the grain dryer produces high quality product and thus benefit the consumer.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pacheco Da Cunha and Sedelbauer as applied to claim 5 above, and further in view of Gasparini et al. (US Patent Publication No. 2004/0194337; hereinafter Gasparini).
Regarding claims 6 & 7, Pacheco Da Cunha as modified discloses the air flow fractioning air ducts (5, Fig. 8) being closed on their superior faces (slope surfaces of item 5, ANNOTATED Figs. 7 & 8), and the inferior side faces (vertical side surfaces of item 5, ANNOTATED Figs. 7 & 8), which present larger upper and lateral extension (as shown in ANNOTATED Figs. 7 & 8, the vertical side surfaces are parallel to each other so that an upper and lateral extension (or distance) between the vertical side surfaces is larger than an upper and lateral extension (or distance) between the slope surfaces) whenever compared to the superior faces (slope surfaces of item 5, ANNOTATED Fig. 7 & 8, extension interpreted as distance between faces). (Application cl. 6)
Pacheco Da Cunha does not disclose presenting air openings only on inferior side faces; (Application cl. 6) and
air openings presented in three rows. (Application cl. 7)
Gasparini teaches presenting air openings (Gasparini, openings on side surfaces of items 14, 15, Fig. 1) only on inferior side faces (Gasparini, side surfaces of items 14, 15, Fig. 1); (Application cl. 6) and
Gasparini, openings on side surfaces of items 14, 15, Fig. 1) presented in three rows (Gasparini, as shown in Fig. 1, openings on side surfaces of items 14, 15 presented in two rows, three rows, …. which is the same as the openings 6 on side surfaces 7 of the instant application presented in two rows, three rows, …, as shown in figs.1-3 of the instant application). (Application cl. 7)
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the multidirectional crossed air flow grain dryer of high precision without gradients of Pacheco Da Cunha with the presenting air openings only on inferior side faces; (Application cl. 6) and air openings presented in three rows (Application cl. 7), as taught by Gasparini, for allowing all parts of the grain being exposed equally to the drying air or fluid which would result in effectively drying the grain.  Thus, the grain dryer produces high quality product and thus benefit the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762      

                                                                                                                                                                                                  /JORGE A PEREIRO/Primary Examiner, Art Unit 3799